IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KEVIN E. JACOBS                              :   No. 57 MAL 2016
                                             :
                                             :   Petition for Allowance of Appeal from
             v.                              :   the Published Opinion and Order of
                                             :   the Commonwealth Court at No. 484
                                             :   CD 2015, at 129 A.3d 639 (Pa. Cmwlth.
UNEMPLOYMENT COMPENSATION                    :   2015) (Pellegrini, P.J., Leavitt, Covey,
BOARD OF REVIEW (BRIDGEVIEW                  :   JJ.), exited December 21, 2015,
PARTNERS)                                    :   reversing the Order of the
                                             :   Unemployment Compensation Board of
                                             :   Review at No. B-576053 exited March
PETITION OF: UNEMPLOYMENT                    :   11, 2015
COMPENSATION BOARD OF REVIEW                 :



                              DISSENTING STATEMENT

CHIEF JUSTICE SAYLOR                                          FILED: May 10, 2016

       I respectfully dissent from the merits-based disposition of this case, since per

curiam reversals at the allocatur stage are problematic. See, e.g., DARLINGTON, ET AL.,

20 PENNSYLVANIA APPELLATE PRACTICE §1122:1 (2015-2016 ed.) (commenting on this

“unusual” practice as being contrary to the appellate rules and depriving the parties of

the opportunity to brief and argue the issues).     Such orders are appropriate under

limited circumstances, see 210 Pa. Code §63.6(B); Commonwealth v. Maurer, 102 A.3d
421, 421-22 (Pa. 2014) (Saylor, J., dissenting), and the litigants should be afforded a

reasonably developed explanation for the reversal of the intermediate appellate court’s

rationale.

       I do not believe that the majority’s citation to generic constructs concerning the

UCBR’s status as fact-finder and the need for appellate deference on questions of
credibility, without a discussion of the particular facts of this case, fulfills this objective.

Indeed, the case upon which the majority relies, Peak v. UCBR, 501 A.2d 1383 (Pa.

1985), is factually distinguishable and, thus, does not constitute directly controlling

authority under an analogous paradigm. Accordingly, this Court should, at most, grant

the request for allocatur and consider the merits upon full briefing by the parties.

       Justice Dougherty joins this dissenting statement.




                                      [57 MAL 2016] - 2